IN THE
                            TENTH COURT OF APPEALS



                                    No. 10-14-00109-CV

             IN RE CARLA ARISANO AND BROCK BRINKMAN


                                   Original Proceeding



                             MEMORANDUM OPINION


       Carla Arisano and Brock Brinkman have filed a petition for a writ of mandamus

to compel the judge of the trial court of the County Court at Law of Ellis County to

withdraw its judgments denying a motion to transfer, motion to dismiss, and modifying

a protective order. The trial court has entered orders granting the motion to modify the

protective order of Arisano and denying the motion to modify the protective order of

Brinkman.1

       Mandamus relief is available when the trial court abuses its discretion and there

is no adequate remedy at law, such as by appeal. In re Prudential Ins. Co., 148 S.W.3d
1Arisano and Brinkman filed a joint motion; however, the trial court entered separate judgments for
Arisano and Brinkman within the same cause number.
124, 135-36 (Tex. 2004); In re Dana Corp., 138 S.W.3d 298, 301 (Tex. 2004) (orig.

proceeding) (citing Walker v. Packer, 827 S.W.2d 833, 839 (Tex.1992) (orig. proceeding)).

Because the trial court has entered final judgments on Arisano and Brinkman's motion,

relators have an adequate remedy at law. A petition for a writ of mandamus is not a

substitute for an appeal. See Walker, 827 S.W.2d at 840-41; In re Bernson, 254 S.W.3d 594,

595 (Tex. App.—Amarillo 2008, orig. proceeding).

       After the entry of the judgments denying Arisano and Brinkman's motion, there

are no pending issues or parties before the trial court at this time. We find that the

judgments of which Arisano and Brinkman complain are final for purposes of appeal.

Therefore, relief by mandamus is inappropriate because the parties have an adequate

remedy by appeal. The petition for writ of mandamus is denied. TEX. R. APP. P. 52.8.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed May 1, 2014
[OT06]




In re Arisano and Brinkman                                                          Page 2